Citation Nr: 1828414	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for residuals of a left rib injury.   

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for a meniscal tear, left knee, with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994 during the Gulf War, Peacetime, and the Vietnam Eras.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Notices of Disagreements were received in August 2013 and January 2014.  In January 2015, a Statement of the Case was issued, and, in February of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the central office in Washington, D.C.  A transcript of the hearing is of record.

The Veteran's claim for an acquired psychiatric disorder to include PTSD was granted in an August 2017 rating decision.  Because this is a full grant of the benefits sought by the Veteran, the issue is no longer on appeal.  

In January 2017, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 10 percent for a meniscal tear, left knee, with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claimed chronic sinusitis was not incurred in, otherwise caused by, or aggravated by a period of active service. 

2.  The Veteran does not have any current diagnoses of residuals of a left rib injury. 

3.  The Veteran currently has Level I hearing in his right ear and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 101 (22), 101(24), 1110, 1111, 1153, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for residuals of a left rib injury have not been met.  38 U.S.C. §§ 101 (22), 101(24), 1110, 1111, 1153, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2017).

3.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.   § 1155 (2012); 38 C.F.R.§ Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Chronic Sinusitis

The Veteran contends that he is entitled to service connection for chronic sinusitis. After a thorough review of the lay and medical evidence of record, the Board finds that service connection is not warranted.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110  (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent for complaints or treatment for sinusitis.  The Veteran was diagnosed with a sinus infection at the Richmond, Virginia VA Medical Center in February 2014.  Dr. J.A.S. submitted a nexus opinion on behalf of the Veteran in a letter dated August 22, 2016, stating that he has treated the Veteran for many years, and that he examined the Veteran on August 16, 2016, when he diagnosed the Veteran with acute sinusitis, and that the Veteran's sinusitis is less likely than not related to military service.  

The Veteran meets the first criterion for service connection because he has shown recurrent symptoms of sinusitis as recently as August 2016.  However, the Veteran has not met the second criterion for service connection, as no credible in-service incurrence was shown as no sinusitis was documented in the treatment records (which are otherwise replete with complaints and treatment concerning other conditions), and no relevant diagnoses or symptoms were shown until February 2014, when the Veteran was diagnosed with a sinus infection almost 20 years after service.  The Veteran also does not meet the third criterion for service, as no competent medical evidence has been presented to link the Veteran's sinusitis to his military service.  

The Board notes that the medical opinion submitted by the Veteran's physician is inadequate, because it contains no rationale for the conclusion reached that the Veteran's sinusitis is less likely than not related to the Veteran's service.  The failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Even though the negative nexus opinion is inadequate, the Veteran's claim still does not succeed, as there is still no credible evidence of an in-service incurrence and there is no competent evidence of a relationship between the Veteran's service and the Veteran's sinusitis.  

The Board has considered the Veteran's own opinion that the Veteran's sinusitis is related to his service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  As such, the Veteran's lay statements are not sufficient to show a causal link between his diagnosed sinusitis and his military service.  

As all three requisite criteria for service connection have not been met, the Veteran's claim for service connection cannot succeed.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Residuals of a left rib injury

The Veteran contends that he fell into a ditch during a training exercise in service, and was wearing gear that punctured his rib during the fall, and that he still feels a knot in his chest when he bends over.  See August 2016 Hearing Testimony.  An in-service chest x-ray dated July 5, 1978 revealed a left rib contusion with no evidence of a rib fracture.  The Veteran was treated with a body brace over his thorax and pain medication.  The Veteran underwent a retirement physical in March 1994, which showed no diagnosis relating to his left ribs.  

The Veteran underwent a VA examination on his ribs in October 2012.  The Veteran reported intermittent left rib pain 2-3 times per week which causes the Veteran to avoid sleeping on his left side.  The Veteran reported that he takes ibuprophen for pain relief.  The examiner rendered no current diagnosis of a muscle injury.  The examiner stated that he reviewed the claims file.  The examiner reviewed chest x-rays taken October 22, 2012, which were unremarkable.  The examiner stated that there was no current pathology to render a diagnosis related to the Veteran's left rib condition.  A May 3, 2017 x-ray showed no evidence of fracture or other significant bone or soft tissue abnormality or complication therefrom, and no evidence of a healed fracture was seen.   The May 2017 VA examiner also did not note a current diagnosis.  As such, no current diagnosis has been shown. 

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish ...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board finds that the VA examiners' opinions that the Veteran does not have a diagnosis are more probative than the Veteran's personal assertions to the contrary because the examiners have medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing pain, but the VA medical opinions are more probative regarding an assessment of an underlying diagnosis.  In so finding, the Board acknowledges that pain alone, without a diagnosed or identifiable malady or condition, can constitute a disability for which service-connection may be granted if a Veteran shows that the pain reaches the level of functional impairment of earning capacity.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  The Veteran has not demonstrated that the alleged pain reaches the level of functional impairment of earning capacity.  The Veteran has not met his burden of proof, and thus the evidence of record is insufficient to substantiate the claim for service connection.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The most probative evidence establishes there is no present disability.  

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a left rib disability is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Bilateral Hearing Loss

The Veteran maintains that he has difficulty hearing and that his wife complains that the volume on the television is too loud.  

The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized audiological evaluation in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
25
35
45
30
LEFT
25
65
75
90
63.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The puretone threshold average in the right ear was 30.  The puretone threshold average in the left ear was 63.75.  The examiner stated that the Veteran has bilateral sensorineural hearing loss, and a history of in-service noise exposure, and that the related tinnitus causes difficulty understanding speech. 

Under the rating criteria, the October 2012 examination results constitute Level I hearing on the right and Level III hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

On the authorized audiological evaluation in July 2015, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
40
55
70
47.5
LEFT
35
55
70
80
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The puretone threshold average in the right ear was 47.5.  The puretone threshold average in the left ear was 60.  The examiner stated that the Veteran has bilateral sensorineural hearing loss, and that the Veteran reports trouble hearing soft speech and telephone conversations, and reports that he misses instruction.  

Under the rating criteria, the July 2015 examination results constitute Level I hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing; however, the audiology examinations yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to those rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for chronic sinusitis is denied. 

Entitlement to service connection for residuals of a left rib injury is denied.    

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Recent case law has reinforced requirements on VA examinations that are conducted for the rating of musculoskeletal disabilities. To comply with this case law, the Board must remand this case once again so that the Veteran may undergo an appropriate examination.

The Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the Veteran is not undergoing a flare-up at the time of the examination. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed. It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

In the case at hand, the basis for the May 2017 VA examiner's inability to offer an estimate of additional limitation during flare-ups is unclear.  Therefore, the Board finds that a new VA examination is appropriate in order to obtain an examination report that is compliant with Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA medical records and associate these records with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his left knee disability. The Veteran should be interviewed and all indicated tests and studies should be accomplished. All findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee meniscal tear with degenerative joint disease.  In this regard, the examiner should record the range of motion observed on clinical evaluation. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so. If the examiner is unable to estimate functional loss in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why.  Sharp v. Shulkin, 29 Vet. App. 26   (2017).

In order to comply with the Court's precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a rationale for the opinion that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


